                                                                      FILED
                                                              in the Middle District of
                                                                   North Carolina
                                                                  May 21,11,
                                                                September   2020
                                                                              2020
                                                                     11:08 am
                                                                     2:29 pm
                                                              Clerk, US District Court
                                                                 By: __________
                                                                         KMkg




Case 1:20-cr-00339-UA Document 6 Filed 09/11/20 Page 1 of 3
Case 1:20-cr-00339-UA Document 6 Filed 09/11/20 Page 2 of 3
Case 1:20-cr-00339-UA Document 6 Filed 09/11/20 Page 3 of 3
